Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed March 4, 2022 has been received and entered.  With the entry of the amendment, claims 2-5, 7, 9, 10 and 12-18 are canceled, and claims 1, 6, 8 and 11 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 21, 2021 is acknowledged.

Applicant’s election of the species of A: cold spraying and B: at least 94 % Fe in the reply filed on March 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 14-18 were canceled by the amendment of June 25, 2021. 

Drawings
The replacement drawing of June 25, 2021 is approved.

The objection to the drawings because FIG. 1 should simply be “Figure” as there is only one drawing is withdrawn due to the replacement drawing provided June 25, 2021 using the term Figure.

Specification
The objection to the disclosure because in the specification the references to Fig. 1 should be to the “figure” is withdrawn due to the amendment of June 25, 2021, providing this correction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Verpoort et al (US 2015/0376759) in view of Nardi et al (US 2015/0190824) and Beardsley et al (US 2010/0055479), EITHER alone OR further in view of Tournier et al (US 2007/0026157).
Claims 1, 6: Verpoort teaches a method for coating components such as cylinder bores, where a first coating material of a feedstock is used for a first coating process to coat a first component (a cylinder bore) with the first coating material feedstock, where the coating process would be a thermal spraying process of a wire arc spraying process using a wire feedstock (as desired by claim 6), (note 0008-0012, for example), where since a wire would be needed for the spraying the wire would have to be produced/provided/formed to give such a first coating material wire for use (note 0069-0071, 0007-0012). When the first coating material wire is used in the first coating process (wire arc spraying process) then a second material in the form of dust/reflected/deflected particles is produced from the first coating process, where such particles can be extracted from the coating area (note 0008-0012, 0054-0056, 0069), and can be considered a byproduct of the first coating process, as the coating on the cylinder bore component would be the main product.  
(A) Verpoort does not teach specifically using the second material/dust  for a second coating process  (so that the second material is a second coating material), where the second coating process is cold gas spraying and coats a second component, but does describe that the initial feedstock (first coating material) can be commonly iron or metal (oo09).  However, Nardi describes how coating material in the form of powder can be desirably generated using an arc system where feedstock wire is decomposed and blown forming particles, and can be formed with twin or single wires, and formed with a material that can be the metal aluminum, for example (0033-0036), and further describes that the powders can be used for cold spraying and describes cold gas spraying with the powder to a substrate 10 (0022-0024, 0037, figure 1), and also indicates that cold spray can be used to coat materials such as aluminum, copper, iron, etc. (0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted second material particles (so as second coating material that is from byproduct of the first coating process) in cold gas spraying in a second coating process to coat a second substrate as suggested by Nardi with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a second material in the form of dust particles of the coating being extracted and Nardi indicates that particles formed from a wire arc system can be desirably used in a cold gas spraying process  to coat a substrate (which would be a second substrate as a different substrate than that used for Verpoort), and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold gas spraying can be formed with various metals including iron. 
 (B) Optionally, further using Tournier, Tournier further describes how it is well known that arc wire coating method using a wire as the source material is known to produce waste product powder (so a byproduct of the coating material and method) (note 0024-0026, 0044, 0099, claims 1, 13, 14), and that such waste product powder can be reused to form a further coating by a further spraying method (note 0001-0005, 0012, 0024-0026, 0099).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted second material particles (so as second coating material that is from byproduct of the first coating process) in cold gas spraying in a second coating process to coat a second substrate as suggested by Nardi and Tournier with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a second material in the form of dust particles of the coating being extracted, Tournier indicates that residual waste product powder from an arc coating method can be desirably reused in a further application process, and Nardi indicates that particles formed from a wire arc system can be desirably used in a cold gas spraying process  to coat a substrate (which would be a second substrate as a different substrate than that used for Verpoort), thereby further giving a use for particles formed in an arc spraying, where Verpoort would have such a process, and where it is known to reuse waste (byproduct) particles from arc coating methods, and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold gas spraying can be formed with various metals including iron.
(C) As to the specific first and second components being engine components, and the first coating process coating a first component of a crankcase and the second coating process coating a second component of a cylinder head (as now in claim 1), Verpoort indicates how the first coating process can coat a cylinder bore of an engine (so an engine component, and the cylinder bore understood to be part of the crankcase as described by applicant, note the specification as filed at 0029), where the coatings for such components can be iron or metal (0009, 0069).  
As to the substrate for the second coating process, Beardsley indicates how it is known to cold spray cylinder head components of engines (0018-0020, note layers 160, 165), where the layers can include metal materials, including stainless steel, NiCrAl, etc. (0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier to provide that the second coating application is to a second component of a cylinder heads of engines, with metal materials used that apply to both substrates, with an expectation of predictably and acceptably providing a desired coating, since Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier would suggest to provide cold spraying of substrates with the coating material extracted from the coating of Verpoort which can be metal (or in the alternative embodiment using the same first coating material of Verpoort to also provide the second coating material), and Beardsley describes how a substrate to be coated by cold spraying can be a cylinder head of an engine, which can also be coated with metal material, giving a suggested substrate/second component to use. 
Claim 8: Verpoort indicates that the coating can be performed using inert gas primary and secondary gases, such as argon or nitrogen (0069), and also that a shielding gas can be provided of inert gas (0086, shielding gas as secondary gas, for example) and therefore, there would be understood to be predictably and acceptably provided an oxygen free environment  for the first coating process from the suggested process conditions of Verpoort as the only gases required in the coating area.  Nardi also indicates how an inert atmosphere can be provided for the particle generator (wire arc system) (0033), which would further suggest that an oxygen free environment can be predictably and acceptably provided for wire arc coating, as oxygen is not an inert gas.
Claim 11: The first and second coating processes would be separated spatially and temporally, as material has to be recovered from the first process as in Verpoort and then supplied to the second coating process of Nardi, and also note Nardi suggesting to store the coating material for use in the cold spraying (0039).

Note the definition of “by-product” provided in The Free Dictionary.  

Response to Arguments
 Applicant's arguments filed March 4, 2022 have been fully considered. 
(A) The Examiner notes the adjustments to the rejections with the amendments of March 4, 2022.
(B) The rejection using Vlcek as evidenced by WO ’938 has been withdrawn due to the amendments to the claims.
(C) As to the 35 USC 103 rejection using Verpoort, applicant has argued that even if Nardi teaches how particles formed from metal wire feedstock by a wire arc spraying . . . can be used as feedstock for cold gas spraying, Nardi would not suggest to use particles also provided from wire arc spraying in Verpoort, where there is no suggestion to produce a second coating material from a byproduct of the first coating process and using it to coat a second component, where Verpoort only discloses a sole thermal spray process, where spray dust and overspray particles are a problem, and Nardi merely discloses a cold gas spraying process using powder generated by a powder generator with feedstock wires that form feedstock powder particulate, but neither indicate that the powder for the cold spray process can be obtained from a byproduct of a thermal spray process, and Beardsley does not cure this issue, being only used for cold spraying cylinder head components.  As to Tournier, it is further argued that it merely discloses a flame coating method, where a portion of the powder is obtained by sieving a quantity of unprocessed waste product powder from a method of coating by projection such as arc wire coating method, and so discloses using residual unprocessed powder from a preceding thermal spray process in a subsequent thermal spray process, and thus has no suggestion to use such powder in a subsequent cold spraying process.
The Examiner has reviewed these arguments, however, the rejection is maintained. While Verpoort indicates that the spray dust/overspray particles are a problem in the wire arc spray process of Verpoort, the particles are still extracted from the system, so there are metal/iron particles not being coated (so byproduct) that are formed from the metal/iron wire feedstock by the first wire arc spraying coating process, and so would be non-coated particles that can be considered as simply generated by wire arc spraying, using the first coating material in the first coating process.  Nardi describes how particles formed from metal wire feedstock by a wire arc spraying (noting the motive gas flow of the feedstock forming particle flow/spray) (note Nardi, figure 2 and 0033-0036) can be used as feedstock for cold gas spraying.  Therefore, one of ordinary skill in the art looking at both references would understand that the produced particles of Verpoort that are collected and not desired to be used for the wire arc spray coating of Verpoort would be desirably used as a similar particle/powder formed from a wire arc spray process in the cold spraying as indicated by Nardi, and thus giving a use for the undesired dust/overspray of Verpoort. This gives an efficient use of material without waste. The motivation comes from the teaching of Nardi as to what further use can be provided for wire arc sprayed particles, so waste from Verpoort of dust/overspray would be limited by giving a further use for these particles.  It would be understood to be possible to do this given the teaching of Nardi as described in the rejection as to how wire arc sprayed/blown particles can be used for cold spraying.   Note that A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).  Furthermore, note that [A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006) (emphasis added). This would further indicate that of making a process more efficient, by reusing the dust/overspray particles of Verpoort rather than discarding them, for example, would be a motivation to combine. Therefore, the teaching of Nardi as to use of wire arc sprayed particles gives a suggestion as to use of particles also provided from wire arc spraying in Verpoort and gives a use for such particles (so giving a market force motivation/efficiency motivation – to prevent waste, and also from the interrelated teachings of multiple patents), and Verpoort does not have to provide the suggestion to use the particles in cold spraying alone.   The optional use of Tournier uses the teaching of Tournier as to how thermal sprayed material in the form of arc spraying is well known to have byproduct powder from the arc spraying process, and for this waste powder to be conventionally reused for other spraying. Note that Tournier would indicate the powder used (waste product powder) which originates from a method of coating by projection, in particular from an arc wire coating method using a wire or a cord of meltable coating material as the source material, and the portion of the powder is obtained by sieving a quantity of unprocessed waste product powder (note 0024-0026), or in other words, the wire/core is sprayed/projected to form particles and the non-coated portions would be waste product powder/byproduct powder and a portion of this powder is obtained and not further processed before the sieving, since if not originally sprayed/projected there material would be in wire/cord form, not powder.  While Tournier does not show the further cold spraying of the byproduct powder, it does show the conventionally of reusing byproduct powder for a further spray coating process, and it is the combination of this with the teaching of Verpoort and Nardi that would additionally suggest that cold spraying would be a spray process that the powder could be used for, since Nardi shows how arc sprayed powder can be used in a further cold spraying process, giving a suggested use to be made of the particles of Verpoort, which would allow use of the particles without waste. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718